                        Case 6:18-bk-06821-KSJ            Doc 447      Filed 03/04/21       Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                03/04/2021 02:45 PM
                                                                COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                    FILING DATE:
6:18-bk-06821-KSJ                        7                        10/31/2018
Chapter 7
DEBTOR:                Don Juravin


DEBTOR ATTY:           Amber Robinson
TRUSTEE:               Dennis Kennedy
HEARING:
(ZOOM) Trustee's Expedited Motion to Compel Turnover of Sold Assets, production of documents requested by Trustee,
                        compliance with Rules 341 and 1019, and for Sanctions (Doc #442)
Note: cont. 1/14/20; 3/11/20; 4/15/20; 6/25/20; 8/4/20; 8/17/20; 11/17/20
Converted 3/16/20
341 Scheduled 2/15/21
.

APPEARANCES:: Aldo Bartolone (Debtor Atty); Dennis Kennedy (Trustee); Jim Ryan (Trustee Special Counsel); Bradley
Saxton, Lauren Reynolds (Trustee Atty); Will Mathews (Bella Collina Atty); Randell Green (Bella Collina Rep); Marc Randazza
(Consumer Atty); Michael Nardella (Natural Vitamins Atty); David Landis (Wilmington Atty);

RULING:
(ZOOM) Trustee's Expedited Motion to Compel Turnover of Sold Assets, production of documents requested by Trustee,
compliance with Rules 341 and 1019, and for Sanctions (Doc #442) - Granted as discussed in open court:Order by Ryan;
cont. hearing on March 24, 2021 at 1:00 pm (AOCNFNG); (gww).

Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 6:18-bk-06821-KSJ                     Chapter 7
